                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES--GENERAL


Case No. SACV 18-1172-SVW (JPR)                 Date: October 23, 2018
Title: Toai Cong Nguyen v. Nancy A. Berryhill
============================================================
DOCKET ENTRY: Order to Show Cause and Denying Extension Request
===========================================================
PRESENT:
                    HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                           Bea Martinez                             n/a
                           Deputy Clerk                       Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                      ATTORNEYS PRESENT FOR DEFENDANT:
      None present                                                  None present

PROCEEDINGS: (IN CHAMBERS)

       On July 3, 2018, Plaintiff, through counsel, filed the Complaint in this Social
Security action. On July 19, the Court issued a case-management order, requiring
Plaintiff to properly serve the summons and Complaint on the Commissioner and file
proof of service with the Court within 30 days of the filing of the Complaint. On
August 24, Plaintiff requested an extension of time to effect service, asserting that the
summons was sealed. (Req. at 1.) But Plaintiff’s counsel has always had access to the
summons. Accordingly, there was no good cause for the request.1

       Some 112 days have now passed since the Complaint was filed and Plaintiff has
not filed proof of service with the Court. The Federal Rules of Civil Procedure provide
that “[i]f a defendant is not served within 90 days after the complaint is filed, the court
– on motion or on its own after notice to the plaintiff – must dismiss the action without
prejudice against that defendant or order that service be made within a specified time.”
Fed. R. Civ. P. 4(m); see Boudette v. Barnette, 923 F.2d 754, 757-58 (9th Cir. 1991)
(affirming dismissal of complaint for failure to timely serve summons and complaint);
Carrasco v. U.S. Gov’t, No. C06-5104-RJB, 2007 WL 764721, at *5 (W.D. Wash. Mar.
9, 2007) (nonprisoner IFP plaintiff not entitled to service by Marshal as matter of right),

      1
         The request is therefore denied. Moreover, it was not properly filed, and
Plaintiff was alerted to the deficiency.
MINUTES FORM 11                                                 Initials of Deputy Clerk: bm
CIVIL-GEN
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES--GENERAL


Case No.:   SACV 18-1172-SVW (JPR)                                        October 23, 2018
      Toai Cong Nguyen v. Nancy A. Berryhill                                       Page 2

-----------------------------------------------------------------


aff’d, 292 F. App’x 610, 610 (9th Cir. 2008).

       Accordingly, Plaintiff must by November 7 either file proof of proper service on
the Commissioner or show cause in writing why this action should not be dismissed for
failure to prosecute. Plaintiff is warned that failure to do either will likely result in this
action being dismissed for failure to prosecute.

       cc: Judge Wilson




MINUTES FORM 11                                                   Initials of Deputy Clerk: bm
CIVIL-GEN
